 Case: 4:20-cv-00755-RLW Doc. #: 27 Filed: 04/28/21 Page: 1 of 2 PageID #: 102


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


KEVIN COVINGTON,                                    )
                                                    )
                Plaintiff,                          )
                                                    )
           V.                                       )           Case No.     4:20CV755 RL W
                                                    )
BRADEN SKAGGS AND KAREN ROSE,                       )
                                                    )
                Defendants.                         )
                                                    )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiffs Motion for Appointment of Counsel (ECF

No. 17).

       There is no constitutional or statutory right to appointed counsel in a civil case. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, courts consider factors that include whether the plaintiff has presented non-

frivolous allegations supporting his prayer for relief, whether the plaintiff will substantially benefit

from the appointment of counsel, whether there is a need to further investigate and present the

facts related to the plaintiffs allegations, and whether the factual and legal issues presented by the

action are complex. See Battle v. Armantrout, 902 F.2d 701, 702 (8th Cir. 1990); Johnson v.

Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.
 Case: 4:20-cv-00755-RLW Doc. #: 27 Filed: 04/28/21 Page: 2 of 2 PageID #: 103


       After considering Plaintiffs Motion for Appointment of Counsel, in view of the relevant

factors, the Court finds that the facts and legal issues presented in the instant case are not so

complex as to warrant the appointment of counsel at this time. In addition, the pleadings filed by

Kevin Covington, indicate that he is capable of presenting the facts and legal issues without the

assistance of counsel. Plaintiff's Motion for Appointment of Counsel will therefore be denied.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff's Motion for Appointment of Counsel (ECF

No. 17) is DENIED, without prejudice.


Dated this 28th day of April, 2021.



                                                ~falziv
                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT WDGE




                                              -2-
